EXHIBIT 10.2





DATED  NOVEMBER 5, 2008






















(1) LIMITED LIABILITY COMPANY NEFTEBITUM


and


(2)  SIBERIAN ENERGY GROUP INC.


and


(3)  LIMITED LIABILITY COMPANY KONDANEFTEGAZ












OPERATING AGREEMENT











--------------------------------------------------------------------------------


 
THIS AGREEMENT is made on November 5, 2008.
 
BETWEEN:
 
(1)
LIMITED LIABILITY COMPANY NEFTEBITUM, a company incorporated in Russian
Federation and registered by the Federal tax inspectionunder primary state
registration number 1077203022160 and whose registered office is at 625049,
Russian Federation, Tuimen City, 133 Moskovsky Trakt St.  (“Neftebitum”)

 
(2)
SIBERIAN ENERGY GROUP INC., a corporation incorporated under the laws of the
State of Nevada, United States and whose principal place of business is at 275
Madison Avenue, 6th Floor, New York, NY 10016, United States (“SEG”); and

 
(3)
LIMITED LIABILITY COMPANY KONDANEFTEGAZ, a company registered in Russia under
primary state registration number 1048600002901 and whose registered office is
at 628011, Russian Federation, 63 Komsomolskaya St., Khanty-Mansiysk,
Khanty-Mansi Autonomous Area (the “Company”, “KNG”), together “Parties”.

 
 
RECITALS
 
(A)
The Parties enter into this agreement in connection with item 7 of the Agreement
of Purchase and Sale of a share in the registered capital of LLC Kondaneftegaz
between SEG, Neftebitum, Prokopiev S.V and Shelepov O.G. (“Purchase
Agreement”)and with the purpose to specify the methods of day-to-day operation
of Kondaneftegaz.

 
(B)
The Purchase agreement mentioned in (A) transfers the controlling stake of 51%
of KNG to Neftebitum, and charges Neftebitum with certain responsibilities in
respect of management and providing financing to KNG.

 
IT IS AGREED as follows:
 
1.
OPERATOR CONDITIONS

 
1.1
Designation of Operator

 
Neftebitum is hereby designated as and accepts to act as an exclusive Operator
for KNG and in relation to the blocks contained in all its current and potential
future Licence Areas under the terms hereof.
 
-2-

--------------------------------------------------------------------------------


 
2.2
Senior Management of KNG

 
 
Neftebitum shall at all times under the terms of this agreement be entitled to
appoint persons to the following positions or roles within KNG:

 
 
(a)
the General Director

 
 
(b)
the Finance Controller;

 
 
(c)
the Reservoir Engineer;

 
 
(d)
the Drilling Supervisor; and

 
 
(e)
the Logistic and Procurement Supervisor.

 
1.3
Commencement Date and Term

 
The agreement hereunder shall commence upon the execution hereof and shall
continue until Neftebitum, SEG and KNG enter into a full form operating
agreement upon the discovery of any Proven Reserves of hydrocarbons at the KNG’s
licence areas.
 
2.
OPERATOR ROLE

 
2.1
Role and Functions of the Operator

 
2.1.1
The Operator shall have the exclusive discretionary charge of and management and
conduct of all technical, management and operational and all associated matters
involving KNG and the Karabashski-61, Karabashski-67 and potential hydrocarbon
exploration and production licences (“Operations”).  The Operator shall manage
and conduct Operations on behalf of the parties by itself, its agents,
independent contractors and/or servants in accordance with the provisions of
this Agreement in general accordance with standard oil and gas field practices.



In particular, but without prejudice to the generality of the foregoing, the
Operatorshall use all reasonable endeavours to:


(a)  prepare annual programmes and budgets pursuant to the provisions of
thisAgreement and in accordance with the requirements of the KNG’s
licensingagreements for Karabashsky 61 and Karabashsky 67 parcels, which as a
minimum will include (unless the updated license agreements say differently):
 
 
-
prepare and coordinate, and get approval of the “Program of exploration works on
the Karabashsky-61 and Karabashsky-67 license areas” within 12 months from the
date of the state registration of the license on October 22, 2007;
     

 
-
begin 2D seismic works during the 2008-2010 fieldwork season and to perform not
less than 176.26 linear kilometres of seismic profiles on Karabashky-61 and 158
linear kilometres on Karabashky-67 (minimal density of the profile not less than
1 linear kilometre per 1 square kilometre of license area); and
     

 
-
No later than 2011, to start drilling an exploratory well and to complete not
less than 2 exploratory wells by April 1, 2012.

 
-3-

--------------------------------------------------------------------------------


 
(b)  provide financing to the Company via loans and advances or by employing its
own resources and equipment, which will enable KNG to carry out the planned
activities;
 
(c)  Supervise implementation all programmes and budgets and provide written
progress reports for the Parties on a quarterly basis;

 
2.1.2
The Operator is authorised to enter on behalf of the Parties and KNG into such
contracts as may be required for the implementation of the Operations, to
supervise the implementation of such contracts and to make all payments
thereunder on behalf of the Parties and KNG (and upon the receiving the same
from KNG so that the Operator has no obligation to make any payment itself).
   

2.1.3
The Operator will oversee KNG in the process of negotiating of service contracts
to ensure that the contracts are signed in the best interests of KNG. When the
sum of such contract is over $300,000 the Operator must search for the best
possible contractor and get price quotes from at least two potential contractors
and should be able to provide the backup for the chosen variant. If in the
process of the annual review the parties discover that KNG and the Operator were
not acting in good faith, then the party at loss may request compensation of
undergone profits.
   

2.1.4
Operator oversees that KNG establishes price policy on its hydrocarbon products
with the view of the best available market prices for similar products in the
region at the current time.
   

2.1.5
The Operator shall use all reasonable endeavours to:





 
(a)
provide each Party with copies of all engineering, geographical, geophysical,
technical data, information and interpretations relating to the Operations as
the Operator shall reasonably decide;



 
(b)
permit the authorised representatives of any of the Parties at such Party’s sole
risk and expense to have access to the area where the Operations are being
carried out  at all reasonable times and upon giving 48 hours notice;



(c)           arrange payment of all costs, expenses and other liabilities
incurred inconnection with the Operations by the Operator hereunder;


 
(d)
represent the Parties in all dealings with the relevant authorities
and   regulatory bodies, file all necessary reports and furnish copies of such
reports to the Parties upon request;



 
(e)
Provide annual audited reports and quarterly unaudited financialreports for
theCompany and updates on contracts entered into by theCompany during the term
of this Agreement.

 
2.1.6
The Operator may employ its own tools and equipment in drilling wells and in
performing any other work within the scope of this Agreement or purchase it from
third parties

 
-4-

--------------------------------------------------------------------------------


 
2.1.7
The Operator shall be in exclusive charge of obtaining and selection of all
manpower and materials used in the Operations by KNG and all statistical,
accounting, technical, data and other functions.

 
2.2
Costs reimbursement



2.2.1
The Operator, being the major participant of KNG controls financial position of
KNG while signing contracts, including compensation of employees and amounts
that would be payable to subcontractors of KNG. In this relation the Operator
will guarantee payment under such contracts in case KNG becomes insolvent. Other
participants of KNG are not financially responsible for the contract liabilities
entered into by KNG under control of the Operator.
   

2.2.2
Expenses incurred by the Operator itself in the process of executing of its
functions as an Operator may be summarized and billed to KNG for reimbursement.
At the discretion of the Operator, if part of such expenses relating to
execution of operator’s function was not charged to KNG due to its poor
financial condition, then those expenses can accounted for at the time of
distribution of profits between participants of  KNG.
   

2.2.3
The parties acknowledge that Neftebitum possesses adequate professional
resources with extensive experience in oil and gas industry, which it will
utilize as the operator. However Neftebitum hereby agrees not to charge
operator’s management fees in connection with its role of the Operator until
such time as the parties further agree.
   

2.2.4
The parties acknowledge the initial contribution by SEG by the way of providing
to the Operator and KNG the geological information on Karabashski zone of
Khanty-Mansi  Autonomous area (Tuymen region of Russian Federation) (“Geological
Data”), which will be used in KNG’s research activities. However SEG agrees not
to charge fees for the use of Geological Data until such time as the parties
further agree.

 
3.
PUBLIC ANNOUNCEMENTS

 
3.1
Parties  approval

 
None of the parties shall make any public announcement or issue any circular
relating to this Agreement or any matters or information provided pursuant
hereto without the prior approval of the other Parties. This does not affect any
announcement or circular required by law or any regulatory body or the rules of
any recognised stock exchange), but the Party with an obligation to make an
announcement or issue a circular shall consult with the other Party/Parties so
far as is reasonably practicable before complying with such obligation.
 
3.2
Oral statements

 
The Parties intend that any oral statements made or replies to questions given
by either Parties relating to the Group shall be consistent with any such public
announcements or circulars.
 
4.
INFORMATION AND INSURANCE

 
4.1
Insurance

 
-5-

--------------------------------------------------------------------------------


 
 
The Operator shall use their reasonable endeavours to procure that KNG maintains
with a well established insurer prudent insurance in accordance with current
industry practice from time to time (subject to the same being available on
reasonable commercial terms) against all risks usually insured against by
companies carrying on the same or similar business.

 
4.2
Confidential Information

 
The parties shall use all reasonable endeavours to keep confidential and to
ensure that their respective associated companies and their respective officers,
employees, agents and professional and other advisers keep confidential any
information relating to the customers, business, assets or affairs of the
Company or its associated companies.
 
Each party shall inform any shareholder, officer, employee or agent or any
professional or other adviser consulting it in relation to matters relating to
this agreement, or to whom it provides confidential information, that such
information is confidential and should be kept confidential and not be disclosed
to any third party (other than those persons to whom it has already been or may
be disclosed in accordance with the terms of this clause).
 
5.
NOTICES

 
5.1
Addresses

 
Any notice, claim or demand in connection with this Agreement shall be in
writing in English or Russian and shall be sufficiently given if delivered or
sent to the recipient at its fax number, telex number or address set out in the
Schedule or any other fax number, telex number or address notified to the sender
by the recipient for the purposes of this Agreement.
 
5.2
Form

 
Any Notice shall be in writing in English or Russian and may be sent by courier,
telegram, telex, fax or prepaid first class mail. Any Notice shall be deemed to
have been received on the next working day in the place to which it is sent, if
sent by telegram, telex or fax, or 60 hours from the time of posting, if sent by
post.
 
6.
WHOLE AGREEMENT

 
This Agreement contains the entire agreement of the parties and there are no
other promises or conditions in any other agreement whether oral or
written.  This Agreement supersedes any prior written or oral arrangements
between the parties. Remedies
 
7.
INDEMNIFICATION.

 
Each party (‘first party”) agrees to indemnify and hold harmless the other party
from all claims, losses, expenses, fees including attorney fees, costs, and
judgments that may be asserted against the other party that result from the acts
or omissions of the First party.
 
-6-

--------------------------------------------------------------------------------


 
8.
AMENDMENT.

 
This Agreement may be modified or amended if the amendment is made in writing
and is signed by both parties.


9.
SEVERABILITY.

 
If any provision of this Agreement shall be held to be invalid or unenforceable
for any reason, the remaining provisions shall continue to be valid and
enforceable.  If a court finds that any provision of this Agreement is invalid
or unenforceable, but that by limiting such provision it would become valid and
enforceable, then such provision shall be deemed to be written, construed, and
enforced as so limited.
 
10.
ASSIGNMENT.

 
The Operators 's responsibilities under this Agreement may not be assigned or
transferred to any other person, firm, or corporation without the prior written
consent of all the parties.


11.
APPLICABLE LAW AND JURISDICTION.

 
This Agreement shall be governed by the laws of the State of New York. All the
parties irrevocably agree that the courts of the State of New York are to have
exclusive jurisdiction to settle any dispute which may arise out of or in
connection with this agreement.


 
12.
COUNTERPARTS

 
This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Any party may enter
into this Agreement by executing any such counterpart.
 
13.
LANGUAGE

 
This deed may be executed in English and in Russian.  In case of any conflict
between the English and Russian versions, the terms of the English version shall
prevail
 

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first written above.
 
-7-

--------------------------------------------------------------------------------


 
   SCHEDULE 1
 
Parties’ details
 


 
Neftebitum
address: 625049, Russian Federation, Tuimen City, 133 Moskovsky Trakt St.
 
Attn: Shadrin Nikolai Nelmanovich
Fax:
+____________
SEG
275 Madison Avenue
6th floor
New York, NY 10016
USA
 
Attn:David Zaikin
Fax:
+1 (905) 771-9198
The Company
628011, Russian Federation, 63 Komsomolskaya St., Khanty-Mansiysk, Khanty-Mansi
Autonomous Area.
 
 
Attn: Company Secretary
Fax:
+______________



 


-8-

--------------------------------------------------------------------------------


 
EXECUTED as a DEED by
)
Limited Liability Company Neftebitum
)
Director
)
Gainulin Rinat Gadulzhanovich
)  
/s/ Gainulin Rinat Gadulzhanovich
 
Signature

 
EXECUTED as a DEED by
)
Siberian Energy Group Inc.
)
Chairman and CEO
)
David Zaikin
)
 
/s/ David Zaikin
 
Signature

 
EXECUTED on behalf of
)
LLC Kondaneftegaz
)
Director
)
Gainulin Rinat Gadulzhanovich
)
 
/s/ Gainulin Rinat Gadulzhanovich
 
Signature



 
-9-

--------------------------------------------------------------------------------

